 In the Matter Of MAY POTATO CHIP COMPANY, EMPLOYERandLOCALUNION No. 383, BAKERY AND CONFECTIONERY WORKERS' INTERNA-TIONAL UNION OF AMERICA, AFL, PETITIONERCase No. 17-RC-479.-Decided September 28, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Charles F.McCoy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 1 finds :The Employer, a partnership, maintains its principal office andplace of business at Kansas City, Missouri, where it is engaged in themanufacture and sale of potato chips.During the 12-month periodpreceding the date of the hearing, the Employer purchased rawmaterials, such as potatoes, oil, and salt, valued in excess of $50,000,of which less than 5 percent was shipped to its plant from points out-side the State of Missouri.During the same period, the Employersold potato chips valued in excess of $100,000, of which only 10 percentwas delivered to points outside the State of Missouri.The Employer contends, contrary to the Petitioner's argument,that it is not engaged in commerce within the meaning of the NationalLabor Relations Act.Although we do not find that the Employer'soperations are unrelated to commerce, we believe that the effect ofsuch operations on interstate commerce is so insubstantial that toassert jurisdiction in this case would not effectuate the policies of theAct.Accordingly, we shall dismiss the petition.-ORDERUpon the basis of the foregoing findings of facts, and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification filed hereinbe, and it hereby is, dismissed.iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Gray].2 SeeMatter of Steel Fabricating and Machinery Company, Inc.,85 N.L. R. B. 678;Matter of Herold &Sons,Inc.,82 N. L. R. B. 174.86 N. L. It. B., No. 32.191